Curtis Jameson was found guilty in the municipal court of Lorain of the illegal possession of intoxicating liquor. He prosecuted error proceedings in the court of common pleas, where the judgment against him was reversed, as being against the weight of the evidence.
The undisputed evidence is that Jameson is an industrious, hard working, temperate man, whose reputation is good, and there is nothing in the record to indicate even a suspicion that he is in any way engaged in the liquor trade. He lived *Page 529 
alone in a part of a house which he had thus occupied for eight or ten years, the other part of the house being occupied by a Mr. Skinner. They used the bathroom in common. In the bathroom floor there was constructed an opening for access to the plumbing, and in that place were found two small bottles which contained some intoxicating liquor. Both occupants of the house denied all knowledge of the liquor, and, as disclosed by the record, every act of Jameson, just before and when the liquor was discovered, and afterwards, was consistent with his statement that he did not know the liquor was there, and his testimony when tested by the evidence of the other witnesses tends strongly to convince one that he told the truth.
It is settled, especially in civil cases, that a judgment should not be reversed on the weight of the evidence unless the reviewing court finds that the judgment is manifestly contrary to the evidence, but there is some difference between the practical operation of the rule in civil and criminal cases. In civil cases, a bare preponderance of the evidence is sufficient to authorize a verdict, but in a criminal case a verdict of guilty is authorized only when the evidence establishes the guilt of the accused beyond a reasonable doubt, and in determining whether or not a judgment in a criminal case is manifestly against the weight of the evidence, the reviewing court should take into consideration the degree of proof required in criminal cases.
In this case the common pleas court reached the conclusion that the evidence in the case did not *Page 530 
show with the clearness and certainty required by the law that above-described liquor was or had been possessed by Jameson.
After a careful consideration of the record, we do not find that such conclusion of the common pleas court is erroneous, and therefore its judgment should be affirmed, in so far as it reverses the judgment of the municipal court; but it appears that the common pleas court included in the judgment of reversal an order discharging Jameson, which under the circumstances of this case was erroneous, as the common pleas court should have remanded the case to the municipal court for further proceedings according to law.
Judgment of reversal affirmed, and order discharging Jameson reversed, and cause remanded to the municipal court for further proceedings according to law.
Judgment accordingly.
FUNK, P.J., PARDEE and WASHBURN, JJ., concur.
 *Page 12